Case 4:18-cv-00442-ALM-CMC Document 135-2 Filed 05/12/20 Page 1 of 5 PageID #: 7768




                      EXHIBIT B
                 Examples of Butowsky’s Overlapping Allegations of Economic and Reputational Harm
                                                                 Alleged Economic Harm

                                    Wigdor, the Wigdor                                               Gottlieb and
                                                                       Susman Godfrey,
        NPR   Defendants 1          LLP Defendants, and                                              CrowdStrike                 Schwab Defendants 5
                                                                           LLP 3
                                         Wheeler 2                                                   Defendants 4
    •   “Folkenflik’s           •      The Wigdor First            •    “[A]s a result of       •    The Gottlieb           •   The Schwab Defendants
        defamation spread              Amended Complaint                the lawsuit filed            Second                     “blindly accepted
        like wildfire …                incorporates the                 by Susman                    Amended                    Folkenflik and Wigdor’s
        causing Butowsky to            Gottlieb Second                  Godfrey …                    Complaint                  misrepresentations about
        be ostracized, causing         Amended Complaint                [Butowsky] lost              incorporates               Butowsky,” which
        enormous loss of               by reference.                    approximately                Butowsky’s                 resulted in “Chapwood’s
        business (including,                                            one-third of [his]           Second                     unexplained termination”
        without limitation, the •      “Wigdor’s and                    business.”                   Amended                    and “caused Chapwood
        termination and loss           Defendant Wheeler’s                                           Complaint                  to lose over 268 accounts
        of Chapwood’s                  defamation spread    •           “Some of                     against the NPR            and $45,000,000.00 in
        Investment Manager             like wildfire …                  [Butowsky’s]                 Defendants by              assets under
        Service Agreement              causing [Butowsky]               clients sent emails          reference.                 management.”
        with Charles Schwab            to be ostracized,                indicating that
        and loss of clients).”         causing enormous                 they would no       •        The CrowdStrike •          “Defendants’ statements
                                       loss of business                 longer do business           Original                   also prejudice Chapwood
    •   Folkenflik and NPR’s           (including, without              with [him] based             Complaint                  and Butowsky in their
        statements “impute to          limitation, the                  on the scandal               incorporates the           profession or trade as
        Butowsky an                    termination and loss             created by Susman            Gottlieb Second            investment advisor and
        unfitness to perform           of Chapwood’s                    Godfrey and its              Amended                    manager of their clients’
        the duties of an office        Investment Manager               co-conspirators.”                                       assets.”

1
  Dkt. 72 (Second Am. Compl.) at ¶¶ 10, 11, n.4, 179.
2
  Dkt. 81, Ex. N (Wigdor Am. Compl.) at ¶¶ 3, 8, 9, 190; Ex. D (Investment News) at 3.
3
  Dkt. 81, Ex. B (Butowsky Decl.) at ¶ 17.
4
  Dkt. 81, Ex. T (Gottlieb Orig. Compl.) at ¶ 6; Ex. C (Gottlieb Second Am. Compl.) at ¶¶ 1, 7; Ex. O (CrowdStrike Orig. Compl.) at ¶ 1.
5
  Dkt. 81, Ex. U (Schwab II Compl.) at ¶¶ 3, 18-19, 23, 32-33, 47.

                                                                               1
                                                                                                                                                            Case 4:18-cv-00442-ALM-CMC Document 135-2 Filed 05/12/20 Page 2 of 5 PageID #: 7769
    or employment for           Service Agreement                                     Complaint by
    profit, or the want of      with Charles              •   “[Butowsky] is no       reference.          •   “Chapwood suffered
    integrity in the            Schwab).”                     longer asked to                                 damage and incurred
    discharge of the duties                                   appear as a         •   “As a result of         loss, including … loss of
    of such office or       •   “[Butowsky] lost a            television guest to     the lies                clients and business.”
    employment” and             third of his clients as       discuss financial       fabricated and
    “prejudice Butowsky         a result of the               subjects.” His          perpetuated by      •   “The [Defendant’s]
    in his profession or        Defendants’ smear             previous                the Defendants          statements accuse and
    trade as a registered       campaign.”                    appearances             … [Butowsky]            impute to Chapwood and
    investment advisor.”                                      “naturally [were] a     lost one third of       Butowsky an unfitness to
                            •   “Prior to Wigdor’s            boon to [his]           his business            perform the duties of an
•   “Prior to Folkenflik        character                     wealth                  clients … and he        office or employment for
    and Wigdor’s                assassination,                management              lost the                profit, or the want of
    publications and            [Butowsky] was a              business.”              opportunity to          integrity in the discharge
    republications,             frequent guest” on                                    host a planned          of the duties of such
    Butowsky was a              several news                                          television              office or employment.”
    frequent guest” on          networks “discussing                                  program.”
    several news                wealth management.”
    networks “discussing
    wealth management.”

•   Butowsky cites an
    email from client
    Sally Davis and
    alleges that she
    cancelled her
    Chapwood account
    because Butowsky
    was involved in “a
    false news story.”




                                                                    2
                                                                                                                                           Case 4:18-cv-00442-ALM-CMC Document 135-2 Filed 05/12/20 Page 3 of 5 PageID #: 7770
                                                               Alleged Reputational Harm

                                                                      Susman Godfrey,
        NPR Defendants 6          Wigdor, the Wigdor                                                    Gottlieb and              Schwab Defendants 10
                                                                          LLP 8
                                  LLP Defendants, and                                                   CrowdStrike
                                       Wheeler 7                                                        Defendants 9
    •    “Prior to Folkenflik     •   “Prior to the global        •    Butowsky alleged           •   “As a result of the         •    “Defendants’ acts
         and Wigdor’s                 smear campaign                   that Susman                    lies fabricated and              and omissions cast
         global smear                 orchestrated by                  Godfrey, LLP                   perpetuated by the               aspersion on
         campaign,                    Wigdor,                          engaged in a “smear            Defendants …                     Chapwood and
         Butowsky enjoyed             [Butowsky] enjoyed               campaign.”                     rocks were thrown                Butowsky’s
         an untarnished               an untarnished                                                  through the                      honesty, credit,
         personal and                 personal and                                                    windows of                       efficiency, prestige
         professional                 professional                                                    [Butowsky’s]                     and standing in the
         reputation.”                 reputation.”                                                    home, his                        investment advisory
                                                                                                      automobiles were                 business.”
    •    “Butowsky’s name         •   “[Butowsky] has                                                 burglarized, his
         and reputation have          received death                                                  computers were              •    “Chapwood and
         been globally                threats to his                                                  hacked, [and] he                 Butowsky endured
         impugned because             family, damage to                                               lost friendships.”               insult, humiliation,
         of Folkenflik and            his home in Plano,                                                                               embarrassment and
         NPR’s reckless               and thousands of ad                                                                              injury to their
         conduct.”                    hominem attacks.”                                                                                names and
                                                                                                                                       reputations because
    •    As a result of                                                                                                                of the Defendants’
         Folkenflik and                                                                                                                letters and
         Wigdor’s actions,                                                                                                             published
         “Butowsky has                                                                                                                 statements.”

6
  Dkt. 72 (Second Am. Compl.) at ¶¶ 11, 65.
7
  Dkt. 81, Ex. N (Wigdor Am. Compl.) at ¶ 9.
8
  Dkt. 81, Ex. B (Butowsky Decl.) at ¶ 17.
9
  Dkt. 81, Ex. T (Gottlieb Orig. Compl.) at ¶ 6; Ex. C (Gottlieb Second Am. Compl.) at ¶ 7; Ex. O (CrowdStrike Orig. Compl.) at ¶ 1.
10
   Dkt. 81, Ex. U (Schwab II Compl.) at ¶ 29.

                                                                               3
                                                                                                                                                              Case 4:18-cv-00442-ALM-CMC Document 135-2 Filed 05/12/20 Page 4 of 5 PageID #: 7771
received death
threats to his
family, damage to
his home in Plano,
and thousands of ad
hominem attacks.”




                      4
                          Case 4:18-cv-00442-ALM-CMC Document 135-2 Filed 05/12/20 Page 5 of 5 PageID #: 7772
